DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 5 on line 1, the claim recites “an amount of projection”, “ an amount” is not a correct word to define the concept of claim 5 clearly. Because  a length and a width of the projecting rod cannot be expressed with the word amount. 
For examination purpose, the examiner interpret the word “ an amount” as “the dimension of cleaning projection”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ebisawa et al. [JP 11185827 A]. 
Regrading claim 1, Ebisawa et al. discloses a contact structure (fig. 1) causing a first electric device (battery pack, 100, fig 1, paragraph [0006]) to be electrically connected to a second electric device (charger 1, fig 1, paragraph [0006]) in a state in which the first electric device is fitted to a recessed fitting part of the second electric device (a pocket 2p, fig 1, paragraph [0007]), 
the contact structure comprising:
a first terminal provided at an outer case of the first electric device (contact plates, 111, fig 1, paragraph [0006]); and a second terminal provided on an inner wall of the fitting part of the second electric device (charging terminals 10, fig 1, paragraph [0008]) to be brought into contact with a surface of the first terminal, the second terminal including a contact projection projecting in an inward direction of the fitting part of the second electric device to be electrically brought into contact with the surface of the first terminal (paragraph [0008]),
and a cleaning projection  located closer to an opening side of the fitting part of the second electric device than the contact projection (cleaning protrusion 10b, fig 1) and projecting in the inward direction to be brought into contact with the first terminal (a cleaning protrusion 10B for sliding contact with the contact plate 111 to scrape off foreign substances are formed to protrude from the lever portion 10 a, paragraph [0009]),
the contact structure being configured such that the contact projection is not in contact with a surface of the outer case of the first electric device or the surface of the first terminal before the cleaning projection climbs over the first terminal in response to a movement of the first electric device in a fitting direction relative to the second electric device, and configured such that the contact projection is brought into contact with the surface of the first terminal after the cleaning projection climbs over the first terminal (At this time, the contact plate 111 of the battery pack 100 first comes into contact with the cleaning protrusion 10B of the charging terminal 10, and comes into sliding contact with the cleaning protrusion 10B of the charging terminal 10 as the battery pack 100 is inserted into the pocket 2P, paragraph [0013], fig 1-3).
Regarding claim 2, Ebisawa et al. discloses a contact structure causing a first electric device to be electrically connected to a second electric device in a state in which the first electric device is fitted to a recessed fitting part of the second electric device (paragraph [0006]-[0008]), the contact structure comprising:
 a first terminal provided at an outer case of the first electric device(contact plates, 111, fig 1, paragraph [0006]); and a second terminal provided (charging terminals 10, fig 1, paragraph [0008]) on an inner wall of the fitting part of the second electric device to be brought into contact with a surface of the first terminal, the second terminal including a contact projection projecting in an inward direction of the fitting part of the second electric device to be electrically brought into contact with the surface of the first terminal (paragraph [0008]),  
and a cleaning projection located closer to an opening side of the fitting part of the second electric device than the contact projection (cleaning protrusion 10b, fig 1)  and projecting in the inward direction to be brought into contact with the first terminal, the contact structure being configured such that the contact projection is not in contact with a surface of the outer case of the first electric device or the surface of the first terminal in a state in which the cleaning projection is in contact with either the surface of the outer case of the first electric device or the surface of the first terminal (a cleaning protrusion 10B for sliding contact with the contact plate 111 to scrape off foreign substances are formed to protrude from the lever portion 10 a, paragraph [0009]), and configured such that the contact projection is brought into contact with the surface of the first terminal when the cleaning projection is shifted from the contact state to a non- contact state in response to a movement of the first electric device in a fitting direction relative to the second electric device (At this time, the contact plate 111 of the battery pack 100 first comes into contact with the cleaning protrusion 10B of the charging terminal 10, and comes into sliding contact with the cleaning protrusion 10B of the charging terminal 10 as the battery pack 100 is inserted into the pocket 2P, paragraph [0013], fig 1-3).
Regarding claim 5, Ebisawa et al. discloses the contact structure of claim 1, wherein an amount of projection of the cleaning projection is set to be greater than an amount of projection of the contact projection in a state before the first electric device is fitted to the fitting part of the second electric device (paragraph [0017]).
Claim Rejections - 35 USC § 103
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa et al. [JP 11185827 A].
Regarding claim 3, Ebisawa et al. in its first embodiment discloses the contact structure of claim 1, wherein the contact structure is configured such that the contact projection moves in an outward direction of the fitting part of the second electric device when the cleaning projection is brought into contact with the surface of the outer case of the first electric device in response to the movement of the first electric device in the fitting direction relative to the second electric device (fig 1-3, first embodiment, paragraph [0006]-0008]), but Ebisawa’s first embodiment is silent over the inward pressing of  the contact projection during the sliding motion of the first electronic device. 
Ebisawa’s second embodiment discloses contact structure configured such that the contact projection moves in the inward direction to be brought into contact with the surface of the first terminal when the cleaning projection climbs over the first terminal in response to the movement in the fitting direction of the first electric device relative to the second electric device (paragraph [0027]. Fig 9; second embodiment).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the aforementioned elements of the second embodiment of Ebisawa in first embodiment, to remove the dust particles from the contact terminal of the second device too for the best connection of both devices. 
Regarding claim 4, , Ebisawa et al. in its first embodiment discloses the contact structure of claim 1, further comprising a housing part provided adjacent to the first terminal on the outer case of the first electric device (110 pack body, fig 6, paragraph [0018]) to house the cleaning projection, but Ebisawa’s first embodiment is silent over the inward pressing of  the contact projection during the sliding motion of the first electronic device.
Ebisawa’s second embodiment discloses the contact structure being configured such that the contact projection moves in the inward direction to be brought into contact with the surface of the first terminal when the cleaning projection climbs over the first terminal to be housed in the housing part in response to the movement in the fitting direction of the first electric device relative to the second electric device(paragraph [0027]. Fig 9; second embodiment).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the aforementioned elements disclosed in the second embodiment of Ebisawa in first embodiment to remove the dust particles from the contact terminal of the second device too for the best connection of both devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito [JP-2006034066-A] and Ogura et al. [US 20120098494 A1]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	November 28, 2022